    Case 2:19-cv-00002-SMJ           ECF No. 8-2   filed 02/15/19   PageID.49 Page 1 of 5



 

 

 

 

 

 

 

 

 




                     Exhibit B


Declaration of Michael Coleman – Exhibit B
pg. 10
 
   Case 2:19-cv-00002-SMJ             ECF No. 8-2   filed 02/15/19   PageID.50 Page 2 of 5




Declaration of Michael Coleman - Exhibit B
pg. 11
   Case 2:19-cv-00002-SMJ             ECF No. 8-2   filed 02/15/19   PageID.51 Page 3 of 5




Declaration of Michael Coleman - Exhibit B
pg. 12
   Case 2:19-cv-00002-SMJ             ECF No. 8-2   filed 02/15/19   PageID.52 Page 4 of 5




Declaration of Michael Coleman - Exhibit B
pg. 13
   Case 2:19-cv-00002-SMJ             ECF No. 8-2   filed 02/15/19   PageID.53 Page 5 of 5




Declaration of Michael Coleman - Exhibit B
pg. 14
